Title: To George Washington from Frédéric de Kalb, 3 March 1784
From: Kalb, Frédéric de
To: Washington, George



General,
Alsace [France] 3 march—84

I have just recieved the honor of the Order of Cincinnatus; wc. is conferred on those who have distinguished themselves in the service of America—You honor me with it, as Heir of an unfortunate & respectable parent—I return you my warmest acknowledgments for it, & wish the distance of your Country, did not prevent me from paying my respects to you personally—I am Your Hble & Obt servant

Frederic de Kalb

